DETAILED ACTION

1. 	This Office Action is in response to an application filed on Jul. 01, 2019. The original filing includes claims 1-10. Therefore, Claims 1-10 are presented for examination. Now claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
3. 	The drawing filed on Jul. 01, 2019 are accepted.

Oath/Declaration
4. 	For the record, the Examiner acknowledges that the Oath/Declaration submitted on Jul. 01, 2019 has been accepted. 

Information Disclosure Statement
5.	The information disclosure statements (IDSs) submitted on Jul. 01, 2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Priority
6.	Acknowledgment is made of domestic priority data as claimed by applicant application is a 371 of PCT/JP2018/001341 has been filed 01/18/2018. Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese Application JP20171-008095 filed on Jan. 20, 2017 has been received on Jul. 01, 2019.

Examiner Note: Examiner analyzed all the independent claims under 112 f claim interpretations and in applicant’s disclosure ¶ [0095], discloses all the units and means in the hardware entity should be interpreted and executed/processed by the CPU which is sufficient that all the independent claims are considered to be statutory. 

Abstract objections
7.	Abstract of the application is objected to as being extensive and is objected to for NOT corresponding to rules set forth in MPEP regarding utility applications.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 recites the same limitations recited in claim 1, 2 or 3. Applicant may cancel 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “… is assumed to be an n-th order polynomial”, “… x is assumed to be a value which is substituted”, “… k is assumed to be an integer which”, “r is assumed to be a random number”, “… are assumed to be concealed text of a power”. The claim is literal/machine translation that is not constructed according to MPEP. A claim limitation which is considered indefinite cannot be disregarded. If a claim is subject to more than one interpretation, at least one of which would render the claim unpatentable over the prior art, the examiner should reject the claim as indefinite under 35 U.S.C. 112(b). The word “assumed” constitute uncertainty which is not a positive way to address a claim limitation and the limitations that includes these words need to be claimed in a positive way. Proper correction is required. Claims 2-9 recites similar limitations as claim 1 and are rejected under the same rationale as claim 1.
Any claim not specifically addressed above is being rejected as incorporating the deficiencies of a claim upon which it depends.
Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 1-10 are not patent eligible for directed to an abstract idea.

13.	Claim 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a secure computation method in which …  to be an n-th order polynomial   and a0, a1 ..., an are coefficients of the polynomial) in a variable x, …    are assumed to be concealed text of a power of the random number r and a power of r-1, the secure computation method by which concealed text [[ao+aix1 + … +anXn]] of values of the n-th order polynomial …      in which the value x is substituted is calculated from concealed text [[x]] of the value x by using a secure computation system configured with two or more secure computation 5 devices, the secure computation method executing:    a comparing step in which the secure computation system generates concealed text [[u]] of u (u = 1 if x < r holds and u = 0 if x < r does not hold), which is a result of magnitude comparison between the value x and the random number r, from the concealed text [[x]] by using the concealed
10 text [[r]]; a reconstructing step in which the secure computation system reconstructs the mask c from the concealed text [[c]]; a coefficient calculating step in which the secure computation system calculates, for i = 0, ..., n, a coefficient bi by a formula below from the
order n, the coefficients a0, a1 ..., an, and the mask c; …  a selecting step in which the secure computation system generates, … which is determined in accordance with the result u of
magnitude comparison, from the concealed text [[u]]; and a linear combination step in which the secure computation system calculates a linear combination … of the coefficient bi (i = 0, ..., n) and the concealed text [[si]] (i = 1, ..., n) as the concealed text … ., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in Mathematical Concepts such as mathematical relationships, mathematical formulas or equations, or mathematical calculations but for the recitation of generic computer components such as computation device and CPU that performs such mathematical concepts. That is, other than reciting “two or more secure computation devices and CPU that performs such mathematical concepts,” nothing in the claim element precludes the step from practically being performed in Mathematical Concepts. For example, but for the “two or more secure computation devices and CPU that performs such mathematical concepts” language, “calculated from concealed text, generates concealed text [[u]]”, “calculated from concealed text [[c]], reconstructs the mask c from the concealed text [[c]]”, “calculates, for i = 0, ..., n, a coefficient bi by a formula below”, “a selecting step …which is determined in accordance with the result u of
magnitude comparison, from the concealed text [[u]]”, “a linear combination step … calculates a linear combination” in the context of this claim encompasses the steps from practically being performed in Mathematical Concepts. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in Mathematical Concepts but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using two or more secure computation devices and CPU that performs such mathematical concepts such as “calculated from concealed text, generates concealed text [[u]]”, “calculated from concealed text [[c]], reconstructs the mask c from the concealed text [[c]]”, “calculates, for i = 0, ..., n, a coefficient bi by a formula below”, “a selecting step …which is determined in accordance with the result u of magnitude comparison, from the concealed text [[u]]”, “a linear combination step … calculates a linear combination” and the results steps. Two or more secure computation devices and CPU that performs such 
Accordingly, these additional elements, “two or more secure computation devices and CPU that performs such mathematical concepts” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and lacks what is the final practical application besides reciting mathematical relationships, mathematical formulas or equations, or mathematical calculations. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using Two or more secure computation devices and CPU that performs such mathematical concepts, and returning the results steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
14.	Claims 1-5 are system claims recite substantially the same limitations as claim 1 and do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claims 1-5 do not add significantly more limitations and are rejected with the same rationale as method claim 1 above.
15.	Claim 6 is the device claim recites substantially the same limitations as claim 1 and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 6 does not add significantly more limitations and is rejected with the same rationale as method claim 1 above.
16.	Claims 8-9 are method claims recite substantially the same limitations as claim 1 and do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, claims 8-9 do not add significantly more limitations and are rejected with the same rationale as method claim 1 above.
17.	Claim 10 is the product claim recites the same limitations as claim 1 and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and does not add significantly more limitation as method claim 1 above. 

Allowable Subject Matter
18.	Claims 1-10 are allowed if they overcome the objection and the rejection under 35 USC 112 (d), 112 (b) and 35 USC 101 Alice rendered above.
	The detail reasons for allowance will be provided upon allowance of the application.

Examiner note:
19.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic 
Takenaka et al. US 2015/0381348 A1- that discloses an encryption processing that includes converting a first vector using a first polynomial representation to acquire a first polynomial; converting an expression using a second polynomial representation to acquire a second polynomial, the expression being obtained based on a second vector and a random number corresponding to the first vector; converting the random number using at least one of the first polynomial representation and the second polynomial representation to acquire a random number polynomial.
Futa et al, US 2007/0274518 A1- that discloses an encryption based on the NTRU cryptosystem, a polynomial m being a plain text is encrypted and a polynomial c being an encrypted text is calculated. First, a random number r which is the polynomial as described above is generated at random. In other words, a random number r is a polynomial of degree (N-1) or lower, and has N coefficients of degree 0 (constant term) to degree (N-1). A polynomial (random number) r is randomly selected so that d coefficients indicate "1", d coefficients indicate "-1" and (N-2d) coefficients indicate "0" out of the N coefficients.
Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437